Citation Nr: 1814203	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-31 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for thyroid cancer, including as secondary to herbicide exposure, asbestos exposure, and ionizing radiation. 

2.  Entitlement to service connection for a pulmonary/respiratory disorder, to include asthma and chronic obstructive pulmonary disease (COPD), including as secondary to herbicide exposure, asbestos exposure, and ionizing radiation.  


REPRESENTATION

Veteran represented by:	James M. McElfresh II, Agent


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1965 to June 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2012 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO). 

In May 2015, the Board remanded the Veteran's claims for further development.  A SSOC was issued in November 2017, and the case has now been returned to the Board for further appellate action.  The Board finds there has been substantial compliance with its May 2015 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  


FINDINGS OF FACT

1.  The Veteran is not considered a radiation-exposed veteran. 

2.  The evidence does not show that the Veteran's thyroid cancer originated in service or was otherwise etiologically related to any incident in service, to include as due to exposure to herbicides, ionizing radiation, or asbestos.  

3.  The evidence does not show that the Veteran's respiratory disorder is related to service, to include as due to exposure to herbicides, ionizing radiation, or asbestos.  


CONCLUSIONS OF LAW

1.  Service connection for a respiratory disorder (claimed as chronic obstructive pulmonary disease (COPD), asthma, and bronchitis), including as secondary to exposure to herbicides, ionizing radiation, and asbestos, is not warranted.  38 U.S.C. §§ 1101, 1131, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2017).

2.  Service connection for thyroid cancer, including as secondary to exposure to herbicides, ionizing radiation, and asbestos, is not warranted.  38 U.S.C. §§ 1101, 1112, 1116, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303 , 3.307, 3.309, 3.311 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist
	  
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1x375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Law and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. 1110, 1131 (2012); 38 C.F.R. 3.303(a) (2017).

In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  See, Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.§ 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C. § 1113(a); 38 C.F.R. § 3.307(d). 

The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), but does not include cancer of the tongue.  38 C.F.R. § 3.309(e). 

A veteran who, during active military, naval or air service, served in Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent  containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6)(iii). 

Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.§ 1116(f). 

VA has confirmed that the Veteran is eligible for the presumption of Agent Orange herbicide exposure in the Republic of Vietnam based on operations of the ship he served on; the USS Henderson operated on the Saigon River in December 1965.  
As such, the Veteran's exposure to Agent Orange is presumed.  
38 U.S.C. § 1116(f); 38 C.F.R. § 3.307.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1376-77.  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Entitlement to service connection for Thyroid Cancer

The Veteran has claimed thyroid cancer as a result of exposure to Agent Orange, ionizing radiation, and asbestos exposure.  

Service treatment records, do not show any complaints treatment or diagnosis of a thyroid related condition.  

Private and VA medical treatment records have been reviewed.  Medical treatment records, from Dr. Philip Smith detail that the Veteran had thyroid cancer, and surgical treatment in January 2011.  An August 2013 VA treatment record details that the Veteran was hypothyroid secondary to surgical excision of his thyroid.  A February and September 2015 VAMC treatment records note the Veteran had anaplastic thyroid carcinoma.  At an August 2017 visit, the Veteran was noted as having asthmatic bronchitis and anaplastic thyroid carcinoma.  

The Veteran was afforded a VA examination in October 2017.  The Veteran had malignant neoplasm of the thyroid in January 2011.  He had a complete thyroidectomy over the span of 3 surgeries in 2011.  The examiner concluded the condition of thyroid cancer was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner noted the most common risk factor for development of follicular carcinoma of the thyroid is exposure to ionizing radiation and genetics.  Based on documents in the file, and particularly those received from the U.S. Navy, in-service exposure to radiation is not conceded.  There is no evidence that exposure to chemicals is a risk factor for the development of thyroid cancer, and there is no sufficient evidence to cause thyroid cancer to be added to the list of conditions presumptively caused by exposure to Agent Orange.  Likewise, the examiner went on, there is no evidence of a relationship between exposure to asbestos and the development of thyroid cancer.  To conclude, it is less likely than not that the Veteran's thyroid cancer is related to any condition or event in service.    

The probative value of the medical opinion depends on the medical expert's personal examination of the patient, his/her knowledge and skill in analyzing the data, and his/her medical conclusion.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Here, the VA opinion was based on a review of the Veteran's record and is accompanied by a sufficient explanation based on sound medical principles.  For these reasons, the Board finds that the VA examiner's opinion is dispositive of the direct service connection nexus question presented in this case.  

As the Board finds that the preponderance of the evidence is against direct service connection, it will now address presumptive service connection. 

In regards to presumptive service connection on account of exposure to Agent Orange, VA has determined that a presumption of service connection based on exposure to herbicides used in Vietnam is not warranted for any condition other than those for which VA has found a positive association between the condition and such exposure.  Thyroid cancer has not been associated with exposure to herbicide agents.  Therefore, the Veteran's thyroid cancer is not subject to the presumption.  

In regards to presumptive service connection on account of exposure to ionizing radiation, service connection for a disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997).  The three different methods are as follows: (1) under 38 C.F.R. § 3.309(d) if the veteran is radiation-exposed and diagnosed with one of the 15 types of cancer that are presumptively service connected; (2) under 38 C.F.R. § 3.311(b) if the veteran is diagnosed with a radiogenic disease and certain conditions are met, or (3) by establishing the elements for direct service connection.  See Id. 

First, there are certain types of cancer, including thyroid cancer, which can be presumptively service connected for radiation-exposed Veterans.  38 U.S.C.§ 1112(c); 38 C.F.R. § 3.309(d).  A radiation-exposed veteran is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  Radiation-risk activity is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946.  Radiation-risk activity also includes certain service on the grounds of gaseous diffusion plants located in Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; in certain circumstances, service before January 1, 1974, on Amchitka Island, Alaska if, during such service, the Veteran was exposed to ionizing radiation in the performance of duty related to the Long Shot, Milrow, or Cannikin underground nuclear tests; or service in a capacity which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000.  See 38 C.F.R. § 3.309 (d)(3)(ii). 

The Veteran has asserted that he was exposed to ionizing radiation when he served aboard the U.S.S. Long Beach (CGN-9), which was a nuclear-powered guided missile cruiser.  Service treatment records and personnel records do not indicate that the Veteran was ever exposed to ionizing radiation during service.  The evidence does not show, that he participated in a radiation-risk activity as defined by the regulations.  Therefore, he is not a radiation-exposed veteran and the presumptive provisions of section 1112(c) and 38 C.F.R. § 3.309(d) are not applicable in this case.  See Rucker v. Brown, 10 Vet. App. 67, 71  (1997).

Second, radiogenic diseases will be service connected provided certain processing conditions are met. 38 C.F.R. §§ 3.303(d), 3.311.  Pursuant to 38 C.F.R. § 3.311, when it is determined that: (1) the Veteran was exposed to ionizing radiation in service; (2) he subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulations, a request for available records concerning the veteran's exposure to radiation will be made and the case will be referred to the Under Secretary for Health for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the veteran's disease resulted from radiation exposure during service.  

The diseases listed in 38 C.F.R. 3.309(d), including thyroid cancer, are diseases in which the VA has determined that a positive association with radiation exposure exists.  For cancer, the disease must have manifested five years or more after exposure.  38 C.F.R. § 3.311(b)(5).  This section does not provide presumptive service connection for radiogenic diseases, but only outlines a procedure to be followed for adjudication purposes.  Medical opinions are ultimately the criteria upon which service connection rests under this regulation.

In May 2016, the Department of Navy reported no evidence of occupational exposure to ionizing radiation during the Veteran's military career.  In a May 2016 report from the Department of the Navy, following review of exposure registry by name, service number, and social security number, there were no reports of occupational exposure to ionizing radiation pertaining to the Veteran.  

Given the official findings above, obtained pursuant to certain processing conditions involving radiogenic diseases, the Board finds that service connection for thyroid cancer is not warranted on account of exposure to radiation, as the most probative evidence fails to establish that the Veteran was exposed to ionizing radiation.  

To the extent the Veteran himself has opined that his thyroid cancer began in service the Board finds that opinion on the etiology of thyroid cancer is more suited to the realm of medical, rather than lay expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377  (Fed. Cir. 2007).  The evidence of record does not indicate that the Veteran has had any specialized education, training, or experience in determining the etiology of thyroid cancer.  Thus, the Board finds that the Veteran's assertions are not competent evidence of a nexus between in-service radiation exposure, asbestos exposure, or herbicide exposure, and thyroid cancer.  See King v. Shineski, 700 F.3d 1339, 1344 (Fed. Cir. 2012). 

As a final point, the Board observes the Veteran has submitted various articles that highlight different causes of cancer to include exposure to pesticides, chemicals, herbicides, repellants, rodenticides, and radiation.  These articles do not provide persuasive support for the claim.  The articles and excerpts are not specific to this Veteran.  Furthermore, each case is decided on the basis of the individual facts in light of the applicable law and regulations.  Therefore, although the Board has considered the submitted articles and reports, they are not binding and do not control the outcome of this appeal; rather, the facts of this particular case are determinative.  These articles are less probative than the October 2017 VA opinion and submissions from the U.S. Navy on the Veteran's likely in-service exposures.  

Accordingly, service connection is not warranted as the most probative evidence shows that the Veteran's thyroid cancer is not related to his active service.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for thyroid cancer, the doctrine of reasonable doubt is not applicable. Gilbert v. Derwinski, 1 Vet. App. 49  (1990). 

IV. Entitlement to service connection for a Respiratory Disease

The Veteran asserts he suffers from COPD, airway disease, as a result of asbestos exposure, Agent Orange exposure, and exposure to various chemicals during service.  The Veteran served in the United States Navy aboard at least two different ships.  He contends that it was while he was aboard those vessels that he was exposed to asbestos, and throughout the appeal he has contended that his asbestos exposure caused his claimed lung conditions.  

Service treatment records do not show any complaints, treatment or diagnosis of a respiratory disorder during service.

Military personnel records show that the Veteran's MOS during service was chef/cook.  This occupational specialty would have had minimal asbestos exposure.  Personnel file shows he was a Seaman and Seaman apprentice.  Provisions of law have found minimal probability of asbestos exposure associated with these military occupational specialties.  

In a June 2011 statement in support, the Veteran's spouse stated that during the course of their marriage the Veteran suffered from serious respiratory problems.  

VAMC treatment records document a history of COPD, and a current diagnosis of asthmatic bronchitis.  

Records from Dr. Philip Smith, indicate the Veteran had a history of COPD, asthma, and allergic rhinitis.  

The Veteran was afforded a VA examination in October 2017.  The Veteran stated he was diagnosed with asthmatic bronchitis around 1978.  He was using a steroid inhaler.  On examination he had a dry cough, and occasionally felt tight in his chest.  The Veteran was diagnosed with asthma.  A CT scan was done in October 2017, and the findings reviewed.  The CT scan found no evidence of asbestosis related pleural disease, interstitial lung disease, or concerning pulmonary nodule.  He had mild, bilateral lower lobe airway wall thickening with associated bibasilar groundgalas opacities, which are suggestive of chronic inflammatory/infectious processes possibly related to chronic aspiration versus air trapping due to small airways disease.  

The examiner opined it was less likely than not that the Veteran's respiratory condition was incurred in or caused by an in-service injury, event or illness.  Per analysis of the Veteran's MOS, his probability of asbestos exposure while in service was minimal.  This is corroborated by the complete lack of radiographic findings in October 2017 CT scan that would be consistent with asbestos exposure.  With regard to asthmatic bronchitis, this is not a condition considered to be presumptively caused by exposure to AO, by the Institute of medicine (IOM).  The examiner concluded it is less likely than not that the Veteran's respiratory condition was incurred in, or caused by exposure to asbestos or Agent Orange in service.  

The probative value of the medical opinion depends on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Here, the VA opinion was based on a review of the Veteran's record and is accompanied by a sufficient explanation based on sound medical principles.  For these reasons, the Board finds that the VA examiner's opinion is dispositive of the direct service connection nexus question presented in this case.  

As the preponderance of the evidence is against direct service connection, the Board will now address presumptive service connection. 

In regards to presumptive service connection on account of exposure to Agent Orange, VA has determined that a presumption of service connection based on exposure to herbicides used in Vietnam is not warranted for any condition other than those for which VA has found a positive association between the condition and such exposure.  Asthmatic bronchitis has not been associated with exposure to herbicide agents.  Therefore, the Veteran's asthmatic bronchitis is not subject to the presumption.  

As the Veteran has submitted statements attesting exposure to ionizing radiation led to his claimed conditions, the Board must address the presumption of service connection on account of exposure to ionizing radiation.  As stated above, there is no evidence the Veteran was exposed to ionizing radiation.  In a May 2016 report from the Department of the Navy, following review of exposure registry by name, service number and social security number, there were no reports of occupational exposure to ionizing radiation pertaining to the Veteran.  Given the official findings above, the Board finds that service connection for a respiratory disorder is not warranted on account of exposure to radiation, as the evidence fails to establish that the Veteran was exposed to ionizing radiation.

The Board has considered the Veteran's lay statements that he suffers from respiratory conditions that are related to his service.  Laypersons are competent to provide opinions regarding etiology and diagnosis in some situations.  However, the Board finds that the Veteran's opinion is outweighed by the opinion provided by the VA examiner.  The examiner is a medical professional who has specialized education, training, and experience that the Veteran is not shown to have.  As such, the opinion provided by the VA examiner is afforded more probative weight than the lay assertions.  See Jandreau, supra; see also Woehlaert, supra. 

As a final point, the Board observes the Veteran has submitted various articles that highlight different causes of respiratory disorders to include exposure to pesticides, chemicals, herbicides, repellants, rodenticides, and radiation.  In November 2017 the Veteran submitted an article that focused on a connection between silica exposure and airway disease.  The Veteran's representative asserted that the Veteran's pulmonary respiratory disorders including asthma, and COPD, were secondary to asbestos, and exposure to pesticides, Agent Orange, chemicals, herbicides, repellants and rodenticides.  These articles do not provide persuasive support for the claim.  The articles and excerpts are not specific to this Veteran.  Furthermore, each case is decided on the basis of the individual facts in light of the applicable law and regulations.  Therefore, the Board has considered the articles, but they are not binding and do not control the outcome of this appeal; rather, the facts of this particular case are determinative.  In sum, the Board gives these articles less probative weight than the findings of the October 2017 VA examiner and submissions from the U.S. Navy.  

Accordingly, service connection is not warranted as the most probative evidence shows that the Veteran's respiratory disorder, variously diagnosed as COPD and asthmatic bronchitis, is not related to his active service.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection, the doctrine of reasonable doubt is not applicable.  


ORDER

Entitlement to service connection for thyroid cancer, including as secondary to exposure to herbicides, asbestos, and ionizing radiation, is denied. 

Entitlement to service connection for a pulmonary/respiratory disorder, to include asthma and chronic obstructive pulmonary disease (COPD), including as secondary to exposure to herbicides, asbestos, and ionizing radiation, is denied.  




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


